DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 11-9-20 is acknowledged. Claims 13-20 (Group II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a
substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by
functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by
sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: automated arm assembly in claims 8 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, use of “relatively” (Lns 3, 4, 6) renders the claim indefinite in that the term does not have defined limits or a distinct definition such that one cannot determine the scope of the claim. Also, see the use of “relatively” in claim 2 at line 2; claim 3 at line 2; claim 4 and lines 1, 2, and 3; claim 6 at lines 1 and 2; claim 7 at line 2; claim 8 at lines 1-2; claim 9 at lines 1 and 2; and claim 12 at lines 1-2.

Claim 2 is indefinite in that the claims indicates placing long fiber band pieces – but does not relate this placement to the claimed method. Thus, one cannot determine if these pieces are part of the claimed process and if so – in what manner? Clarification is respectively requested.

Claim 5 is indefinite in that the claims indicates providing a composite part (i.e. composite part is the part Griess makes) frame – but does not relate this frame to the claimed method. Thus, one cannot determine if the frame is part of the claimed process and if so – in what manner?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griess (US 2014/0255646) in view of Barr (US 5,979,531).

Claims 1-9 and 11-12, Griess teaches a method for forming stiffened (i.e., stiffened with fibers 25; load structural properties) composite parts (i.e., can be avionic parts). The method includes cutting off short fiber band pieces 32 (having spread fibers 25) at a first length (i.e. length of each of pieces 32) where pieces 32 are considered to be “relatively short” in that pieces 32 are shorter than longer fiber band pieces 60 and 62 (i.e. tow; pg 1, ¶ 4) placed both under and over multiple layers of pieces 32 placed on piece 60. Pieces 32 are fixed through use of binder resin material. Cutting off the short fiber band pieces 32 (having spread fibers 25 therein) indicates that pieces 32 are chopped off of a larger piece. Pieces 32 are also placed against core 86, opposite pieces 60 and 62 with core 86 in contact with pieces 60 and 62. Pieces 32 have a length and a width both shorter than the width of pieces 60 and 62 (34 is replaced with 60; Fig 1). The support surface upon which Griess places pieces 32, 60, 86 and 62 is considered to be a frame given that all the claim requires is a frame. Pieces 32 are chopped and placed using an application system including applicator head 90 – claimed automated assembly is being examined under 35 USC 112, 6th paragraph. The application system of Griess has a structure and the automated assembly of the instant specification has a structure also. Since the structure of Griess performs the same function as the assembly claimed then Griess is considered to meet this limitation of the claim (i.e. claims 8-9) (¶s 7, 50-52, 54, 57, 59, 65).

Claim 1, Griess does not, however, specifically recite that the larger piece is a band. Barr teaches the concept of cutting shorter fiber band pieces of fiber reinforced material from a longer band piece when making a reinforced structure (c 1, ¶ 2; c 2, Ln 65 to c3, Ln 51). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Griess recite that the larger piece is a band specifically in that Barr teaches in a similar art the concept of cutting shorter band pieces of fiber reinforced material from a longer band-piece is well-known and conventional where providing shorter band pieces from one long band by cutting is more efficient compared to creating each shorter band piece individually. 

Claim 10, Griess does not teach trimming the part made by the disclosed process and doing so based using a template. However, trimming a final reinforced before installation and/or use is well-known and conventional in the art using an automated template as a guide to be sure the parts are the correct size; and for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for such in Griess.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA L GRAY/Primary Examiner, Art Unit 1745